            Case 3:21-cv-00173-KC Document 40 Filed 08/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 UNITED STATES OF AMERICA,                      §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §    CIVIL CAUSE NO. EP-21-CV-173-KC
                                                §
 STATE OF TEXAS AND GREG                        §
 ABBOTT, in his official capacity as            §
 Governor of the State of Texas,                §
                                                §
      Defendants.                               §

                                             ORDER

         On this day, the Court sua sponte considered the above-captioned case. On August 3,

2021, this Court entered a Temporary Restraining Order enjoining Defendants, their agents,

officers, and employees, and all other persons and entities in active concert or participation with

them, from enforcing Executive Order No. GA-37. ECF No. 18. As set out at the hearing held

on this day, the Court has extended the restraining order for a period of fourteen days.

         Accordingly, it is hereby ORDERED that the Temporary Restraining Order, ECF No.

18, SHALL REMAIN IN FULL FORCE AND EFFECT for an additional fourteen (14) days

until the 27th day of August, 2021.

         SO ORDERED.

         SIGNED this 13th day of August, 2021.




                                      KATHLEEN CARDONE
                                      UNITED STATES DISTRICT JUDGE
